                                                                  1

 1                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION
 3   CHRISTOPHER MOEHLR, on behalf        )
     of himself and all others            )
 4   similarly situated,                  )
                                          )
 5                    Plaintiffs,         )
                                          )
 6             -vs-                       )   No. 19 C 1610
                                          )
 7   THE NATIONAL ASSOCIATION OF          )
     REALTORS,                            )   Chicago, Illinois
 8                                        )   May 29, 2019
                      Defendants.         )   9:00 a.m.
 9
10                      TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE ANDREA R. WOOD
11
     APPEARANCES:
12
     For the Plaintiffs:        SUSMAN GODREY LLP
13                              1201 Third Avenue
                                Seattle Washington 98101
14                              BY: MR. MATTHEW BERRY
15                              COHEN MILLSTEIN SELLERS & TOLL PLLC
                                1100 New York Avenue, N.W.
16                              Washington, DC 20005
                                BY: MR. KIT A. PIERSON
17
                                JUSTICE CATALYST LAW
18                              25 Broadway
                                New York, New York 10004
19                              BY: MR. BENJAMIN DAVID ELGA
20
21
22                  COLETTE M. KUEMMETH, CSR, RMR, FCRR
                          OFFICIAL COURT REPORTER
23                       219 South Dearborn Street
                                 Room 1928
24                       Chicago, Illinois 60604
                              (312) 554-8931
25
                                                                 2

 1   APPEARANCES: (Continued)
 2
     For Defendant National   SCHIFF HARDIN LLP
 3   Assn. Of Realtors:       233 South Wacker Drive
                              Chicago, Illinois 60602
 4                            BY: MR. JACK R. BIERIG
 5
     For Defendant Realogy:   MORGAN LEWIS & BOCKIUS LLP
 6                            77 West Wacker Drive
                              Chicago, Illinois 60601
 7                            BY: MR. KENNETH MICHAEL KLIEBARD
 8
     For Defendant
 9   HomeServices:            BARNES & THORNBURG LLP
                              One North Wacker Drive
10                            Chicago, Illinois 60606
                              BY: MS. DENISE A. LAZAR
11
                              BARNES & THORNBURG LLP
12                            11 South Meridian Street
                              Indianapolis, Indiana 46204
13                            BY: MR. ROBERT DEAN MACGILL
                                   MR. MATTHEW THOMAS CIULLA
14
15                            FOLEY AND LARDNER LLP
                              3000 K St. NW
16                            Washington, DC 20007
                              BY: MR. JAY N. VARON
17
18
     For Defendant Re/Max:    JONES DAY
19                            77 West Wacker Drive
                              Chicago, Illinois 60601
20                            BY: MS. ERIN LIND SHENCOPP
21
22
23
24
25
                                                           3

 1   APPEARANCES: (Continued)
 2
     For Defendant Keller
 3   Williams:               HOLLAND & KNIGHT LLP
                             800 17th St. NW
 4                           Washington, DC 20530
                             BY: MR. DAVID C. KULLY
 5
                             HOLLAND & KNIGHT, LLP
 6                           131 South Dearborn Street
                             Chicago, Illinois 60601
 7                           BY: MR. TIMOTHY RAY
 8
     For Movant Sawbill:     WEXLER WALLACE LLP
 9                           55 West Monroe Street
                             Chicago, Illinois 60603
10                           BY: MR. THOMAS ARTHUR DOYLE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                                  4

 1        (Proceedings heard in open court:)
 2             THE CLERK: 19 CV 1610, Moehrl versus National
 3   Association of Realtors.
 4             MR. DOYLE: Good morning, your Honor. I'm Thomas
 5   Doyle for Sawbill.
 6             MR. BERRY: Good morning, your Honor. Matt Berry,
 7   Susman Godfrey, on behalf of Plaintiff Moehrl.
 8             MR. PIERSON: Good morning, your Honor. Kit
 9   Pierson of Cohen Millstein for Plaintiff Moehrl.
10             MR. ELGA: Good morning, your Honor. Ben Elga of
11   Justice Catalyst for plaintiff.
12             MR. BIERIG: Good morning, your Honor. Jack Bierig
13   for Defendant National Association of Realtors.
14             MR. RAY: Good morning, your Honor. Timothy Ray on
15   behalf of Defendant Keller Williams.
16             MR. KLIEBARD: Good morning, your Honor. Ken
17   Kliebard of Morgan Lewis on behalf of Defendant Realogy.
18             MS. SHENCOPP: Good morning, your Honor. Erin
19   Shencopp on behalf of Defendant Re/Max.
20             MS. LAZAR: Good morning, your Honor. Denise Lazar
21   on behalf of Defendant HomeServices of America.
22             MR. MACGILL: Rob McGill for the same party.
23             MR. CIULLA: Matt Ciulla for the same.
24             MR. VARON: Jay Varon from Foley & Lardner also on
25   behalf of HomeServices.
                                                                    5

 1             MR. KULLY: Your Honor, Dave Kully for Keller
 2   Williams as well.
 3             THE COURT: Good morning. So based on the filings,
 4   it appears to me that no one has filed an opposition to the
 5   request for reassignment of the case that is in front of
 6   Judge Chang here. Is that correct? Is there anybody who
 7   wants to lodge an oral objection while you're here?
 8             Okay. And I've reviewed the docket in Judge
 9   Chang's case, it appears that it's appropriate for
10   reassignment, so I'm going to go ahead and grant the motion
11   for reassignment of case 19 CV 2544 as a related case.
12             Now, I had thought when I came into chambers this
13   morning that there was no opposition to the appointment of
14   interim co-lead counsel, and then I saw something was filed
15   last night opposing it from Realogy Holdings. And I will
16   acknowledge that since it was filed yesterday evening I have
17   not had a chance to review the submission closely anyway. I
18   have an idea of the general gist of it.
19             Does plaintiff's counsel want an opportunity for a
20   short period of time to respond? I guess all of the
21   plaintiff's counsel are sort of in agreement.
22             MR. ELGA: We are. It kind of appears that four of
23   the five defendants may be in agreement, but it's noticeable
24   to me that only one of the defendants filed a motion.
25             Your Honor, I'm happy to -- we can respond orally
                                                                    6

 1   today or file in writing. Whatever you would prefer.
 2             THE COURT: I think I would like something in
 3   writing. I will rule on it fairly quickly.
 4             I suppose, as I understand it, what plaintiff's
 5   counsel would like to do is to have a period of time to file
 6   an amended complaint.
 7             MR. ELGA: Correct.
 8             THE COURT: Remind me how much time you're asking
 9   for.
10             MR. ELGA: We asked and the defendants graciously
11   consented until June 14th. And your Honor, I would just add,
12   I think I anticipate -- and it's one of the reasons we'd like
13   to get a leadership order in place. What would be ideal
14   would be to file a consolidated amended complaint where we've
15   wrapped the two cases that are in front of you into a single
16   complaint.
17             I've had preliminary discussions with plaintiff's
18   counsel in the Sawbill case. I think we'll be able to do
19   that. But the customary practice in these class actions, as
20   you probably know, is leadership structure gets in place,
21   there is a consolidated amended complaint, so everything gets
22   glued together. I think that's what makes sense here, and
23   that's what we would anticipate doing.
24             THE COURT: Okay. Would you be able to file a
25   concise, pointed response to the opposition, or really a
                                                                     7

 1   reply brief, within a week?
 2               MR. ELGA: Absolutely.
 3               THE COURT: Again, while I appreciate your offer to
 4   respond orally, frankly, I'm in the midst of a trial, so I
 5   have more limited time today. And since I haven't had a
 6   chance to review what was filed last night as closely as I
 7   would normally before hearing an oral response, I think a
 8   written response would probably be the most efficient.
 9               And I will make sure that you get an order either
10   granting the request for co-lead counsel, or giving you
11   direction on some other approach if I find the defendants'
12   opposition meritorious, very quickly in advance of the June
13   14th date that's been agreed upon for the filing of an
14   amended complaint.
15               MR. ELGA: That's fine.
16               THE COURT: So I will grant leave for plaintiffs in
17   this case to file an amended complaint by June 14th. If it's
18   in a position to be a consolidated complaint, that's what I
19   would expect to get. And if not and that throws things off,
20   then I would entertain a request for a different sort of
21   schedule.
22               MR. ELGA: That's fine, your Honor. I'm confident
23   we'll be able to do that.
24               MR. KLIEBARD: Your Honor, I apologize we didn't
25   file earlier. I noticed in reviewing the docket that that
                                                                    8

 1   motion was entered and continued, and there was a briefing
 2   schedule. So I did want to offer an opposition today.
 3   Again, primarily we think it's premature, and certainly we
 4   don't need three counsel for a case that's been consolidated
 5   or two cases that have been consolidated at this point.
 6             THE COURT: Just to be clear, are there any other
 7   defense counsel that want to weigh in in opposition to the
 8   request for appointment of interim co-lead counsel?
 9             MR. BIERIG: Your Honor, I think all defendants
10   agree with the opposition that was filed on behalf of one
11   defendant.
12             THE COURT: So is that the case; if there's a
13   difference between others orally joining and everybody else
14   sort of not taking a position one way or the other, let me
15   find out: Are the other defendants supportive of the
16   opposition?
17             MS. SHENCOPP: Your Honor, on behalf of Re/Max we
18   don't see the need for three interim co-counsel in this case,
19   but we do not join the opposition motion.
20             MR. RAY: Same is true with Keller Williams, your
21   Honor.
22             MR. MACGILL: Your Honor, for HomeServices of
23   America the same. We don't see a reason to join this.
24             THE COURT: Okay. So the idea is defense counsel
25   would prefer not to have three co-counsel presumably because
                                                                    9

 1   you're worried about cost in terms of trying to either
 2   eventually settle this case or if there is an award at the
 3   end of it, but the concept of having lead counsel is not
 4   being objected to by any of the defendants.
 5             Fair enough. So that's how I'm going to approach
 6   it. So there is some objection, and in responding,
 7   plaintiff's counsel should take that into account.
 8             MR. ELGA: We will, your Honor. And we will file a
 9   succinct response.
10             MR. KLIEBARD: And just to be clear, Realogy
11   doesn't think we need any interim counsel at this point,
12   because there are just two cases, which are really one.
13             THE COURT: Understood.
14             Okay. With respect to the request to stay
15   discovery and for suspending the mandatory initial discovery,
16   I would like to get the amended complaint. I would like to
17   see if any work is done there that might address some of the
18   concerns -- I think there are some concerns raised in the
19   motions to dismiss that likely couldn't be alleviated by an
20   amended complaint, but I think what I'd like to do is for
21   now, since there is an amended complaint that's going to be
22   filed June 14th, to stay any further discovery. Though the
23   parties can certainly begin discussions of an agreed
24   protective order and an agreed ESI protocol if that's
25   appropriate.
                                                                    10

 1               Also, even if discovery is stayed with respect to
 2   obligations to produce, if anybody is concerned about
 3   evidence preservation, you can certainly send requests along
 4   those lines that things be preserved so that the responding
 5   parties in discovery would know what the other side thinks
 6   should be preserved, and perhaps you can avoid conflicts down
 7   the line.
 8               And then finally, consistent the more recently
 9   revised Rule 34, you can also serve actual document requests,
10   but the obligation to respond would be held in abeyance. And
11   that would again be largely for the purpose of preserving it.
12               So the gist of it is actually discovery is stayed,
13   but I don't want there to be any concern about evidence not
14   being preserved. So make sure that if there are issues that
15   you're being frank in those discussions. And if you can
16   reach agreement, even if it's a letter agreement regarding
17   preservation, that would be wholly appropriate here.
18               MR. BIERIG: Your Honor, I can represent for all
19   defendants that each defendant has issued a document hold, a
20   litigation hold on all documents that might be remotely
21   relevant. So I don't think the Court or the plaintiffs have
22   to worry about destruction of potential evidence.
23               MR. ELGA: We're confident of that, your Honor.
24               One issue I would like to raise, if I may, it is
25   our understanding that the Department of Justice has now
                                                                  11

 1   issued civil investigative demands for issues that appear to
 2   be very closely related to this case. I would ask the
 3   defendants informally whether they have yet received civil
 4   investigative demands.
 5             It would be very helpful to us to see if we can see
 6   any civil investigative demands that they've received,
 7   because we'll tailor our discovery appropriately -- I mean,
 8   that's sort of the starting point, whether the documents are
 9   produced now or not, to just see what the Government is going
10   to be getting from them so we can tailor discovery
11   accordingly.
12             In any event, we've asked for that information
13   informally and have not received an answer yet.
14             THE COURT: And the defendants oppose that?
15             MR. RAY: Your Honor, we do actually. They've
16   issued -- they reference that a CID was issued to CoreLogic,
17   which is a nonparty in a totally un-related proceeding.
18             So our position is that the two should be separate.
19   It's not a situation where anything that CoreLogic is likely
20   to provide the Justice Department will have any bearing on
21   this particular case, certainly with the fact -- when you
22   consider the fact that we're awaiting an amended complaint
23   that we've yet to see and don't know what it's likely to
24   entail.
25             MR. ELGA: Your Honor, if I may, I would disagree
                                                                 12

 1   with the way it's characterized in the CoreLogic -- the CID
 2   there actually overlaps significantly with issues raised in
 3   this case. But more fundamentally than that, I've asked
 4   whether these defendants have received CIDs and are now
 5   producing documents responsive to CIDs from the Department of
 6   Justice, and not been able to get an answer to that question.
 7             MR. BIERIG: The reason for that is that Justice
 8   Department CIDs are nonpublic investigations. They are not
 9   to be disclosed. If they called up the Justice Department
10   and asked to see them, the Justice Department would not give
11   them to them. And we don't feel we have any obligation to do
12   so either.
13             MR. RAY: And this is an investigation, your Honor,
14   that the Justice Department is engaged in. There's been no
15   determination of wrongdoing that has been found.
16             THE COURT: Okay.
17             MR. RAY: So we don't see the need why these two
18   should be conflated.
19             THE COURT: So as I'm putting discovery on hold and
20   the obligation to respond formally to discovery on hold, I'm
21   not going to entertain this as a motion to compel. Certainly
22   if the defendants wanted to turn over the information
23   voluntarily and they felt they could do that consistent with
24   whatever requests for confidentiality they may have from the
25   Department of Justice, because sometimes in the course of
                                                                  13

 1   government investigation there is sort of a request, and even
 2   if it's not a requirement that parties not disclose exactly
 3   what's being asked about until an appropriate time, if for
 4   whatever reason they want to respond voluntarily, that's one
 5   thing. But since I'm putting formal discovery on hold, that
 6   would apply to information about the DOJ investigation as
 7   well.
 8             If we need to actually have motion practice on what
 9   should be produced at a later point in time, we can do that.
10   There are a lot of factors that might weigh into it,
11   including what's actually being investigated, the scope of
12   it, the focus. It's not clear to me, based on the little bit
13   I know, that it would be co-extensive or necessarily
14   relatively to the issues in this case. It might be, but I
15   think it's premature to reach that issue.
16             MR. ELGA: I understand, your Honor. And I
17   understand that you want to basically hold off until the
18   amended complaint is filed. Totally understand that. And I
19   guess what I would just say is that I think the Court can
20   anticipate that we'll be making a request for that
21   information in a more formal way as soon as it seems
22   practical to the Court.
23             THE COURT: So the plaintiffs had proposed that the
24   defendants' responses, which I suppose were anticipating to
25   be renewed in the motions to dismiss to the amended
                                                                  14

 1   complaint, would be filed by July 12. Will that be a
 2   reasonable timeframe?
 3             MR. BIERIG: Your Honor, the problem with that, if
 4   we haven't seen the amended complaint, we would have a much
 5   better idea of how long it would take if we actually saw the
 6   amended complaint. So we think it's premature to request a
 7   defendants' agreement to file responses by July 12. We would
 8   say for sure 60 days would be adequate, but -- it may be the
 9   30 days are adequate, we just haven't seen the complaint.
10             THE COURT: Here's what I will do. Since it might
11   be a consolidated complaint that takes into account what's
12   currently a different case, it probably makes sense not to
13   set a briefing schedule until we know that for sure.
14             So I'm going to set sort of a short status which
15   will be for the purpose of making sure that we've resolved
16   the interim lead plaintiff issue, that we know what the
17   complaint looks like, and then we can get a schedule in place
18   on briefing it. And at that time if a party wants to
19   request, you know, discovery, limited discovery, something
20   along those lines, I'll entertain modifying the discovery
21   stay.
22             And we'll set that status for -- I would like time
23   for myself to review the complaint, so I'm going to say the
24   last week of June.
25             MS. LAZAR: Would June 28th work for your Honor?
                                                                  15

 1             THE COURT: That's a Friday.
 2             MR. ELGA: If it would be possible to do it a few
 3   days earlier. I think I will be out of the country on June
 4   28th.
 5             THE COURT: Would the parties be available if I
 6   were to set this at a lunch time hour rather than a normal
 7   status time?
 8             MR. ELGA: Sure.
 9             MR. BIERIG: No. That would be difficult for me
10   that week, your Honor.
11             THE COURT: That week?
12             MR. BIERIG: I think there was a status set by
13   Judge Chang for June 25th, which will obviously not go
14   forward now. So maybe June 25th in the morning would work
15   for everyone, because that was already on the docket.
16             THE COURT: Unfortunately my schedule is quite full
17   on the 25th. Unless, again, the parties were willing to come
18   over the lunch hour, at a 12:15 or 12:30 time.
19             MR. ELGA: We're flexible, your Honor.
20             MR. RAY: As are we.
21             MR. BIERIG: I could do it Monday the 24th. Or the
22   28th. But you're going to be out of town?
23             MR. ELGA: Out of the country.
24             THE COURT: Is everybody available on Monday, the
25   24th?
                                                                 16

 1               MR. ELGA: That would be fine.
 2               THE COURT: We'll set it at 9:00 a.m., Monday the
 3   24th.
 4               MR. RAY: 9:00 a.m. or lunch?
 5               THE COURT: Let's say nine a.m. I don't have a
 6   normal status call, and I do have a trial that will be
 7   picking up a little bit later in the morning, so we'll take
 8   care of you early in the morning and we'll make sure that all
 9   these things are in place. But given the number of counsel
10   we have to accommodate, I think putting it at a separate time
11   makes sense.
12               Okay. I will see you then.
13               MR. RAY: Thank you, your Honor.
14               MR. BIERIG: Your Honor, a couple more things.
15               THE COURT: Oh, a couple more things. Who wants to
16   go first?
17               MR. KLIEBARD: I want to note, just so there are no
18   surprises, we did point out in footnote 1 of Realogy's
19   opposition to the motion to appoint co-lead interim counsel
20   there is another case filed --
21               THE COURT: In this district?
22               MR. KLIEBARD: No, it's in the Western District of
23   Missouri. I just wanted to give your Honor a head's up. I
24   think the defendants are all going to seek transfer of that
25   case to this district. So I just wanted to give you a head's
                                                                  17

 1   up that there may be an order --
 2             THE COURT: I will keep an eye out for it.
 3   Presumably you're going to be filing it in the Western
 4   District of Missouri, so --
 5             MR. KLIEBARD: Right. And that could affect our
 6   schedule, depending on what happens with that case. I just
 7   wanted to make you aware so there's no surprise on that.
 8             THE COURT: Thank you. Is that the issue --
 9             MR. BIERIG: Two more very brief items. Your Honor
10   had directed the parties to meet and confer about possible
11   settlement.
12             THE COURT: Yes. And the possibility of a
13   mediation.
14             MR. BIERIG: Yes. And the parties have done so,
15   and I think it's everyone's feeling that until there are
16   rulings -- a ruling on the motions to dismiss it's premature
17   to consider settlement or any kind of sending of it to the
18   magistrate.
19             The other thing is I must say I'm a bit surprised
20   to hear the comment in the Sawbill case, because counsel for
21   Sawbill and counsel for defendants had agreed that that case
22   would be stayed pending a ruling on the motion to dismiss in
23   Moehrl. There was an agreed --
24             THE COURT: As I understand it, the defendants
25   haven't been served in the Sawbill case.
                                                                  18

 1             MR. DOYLE: We've served them, your Honor.
 2             MR. BIERIG: We have been served --
 3             THE COURT: When is your answer date?
 4             MR. BIERIG: Our answer date now I believe is the
 5   21st of June, but the parties had agreed that we need -- that
 6   defendants need not respond until after the Court rules on
 7   the motion to dismiss in Moehrl. The reason for that, of
 8   course, it's virtually identical.
 9             THE COURT: I have to cut to the chase, because I
10   do have people waiting for a trial.
11             Once the case is reassigned to me, I am going to
12   suspend the defendants' obligations to answer, and I'll take
13   up the issue once you come in for the next status. Because
14   if it's all going to be consolidated into one case, then it's
15   going to be mooted in any case.
16             So let's get the case in front of me. At this
17   point it's not with me, so I don't have any authority to do
18   anything with that answer date anyway. So once it is
19   reassigned, we'll get the order entered, and I'll suspend the
20   answer date so you won't have to worry about answering.
21             MR. BIERIG: Thank you, your Honor.
22             MR. ELGA: Thank you, your Honor.
23             MR. KLIEBARD: Thank you, your Honor.
24        (End of proceedings.)
25
 1
 2                       C E R T I F I C A T E
 3
 4        I certify that the foregoing is a correct transcript
 5   from the record of proceedings in the above-entitled case on
 6   May 29, 2019.
 7
 8
 9
10   /s/Colette M. Kuemmeth
        Court Reporter
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
